Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry Lee Roseboro appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(e)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Roseboro, No. 5:00-cr-00014-RLV-l (W.D.N.C. Apr. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.